United States Court of Appeals for the Federal Circuit


                                    November 16, 2006



                                         ERRATA



Appeal No. 05-5158



KEVIN J. METZ V. UNITED STATES



Decided: September 18, 2006                              Precedential Opinion



Please make the following change:

      Page 9 line 26 after “this court” insert --in the panel portion of the opinion
elaborated and--
      Page 9 line 35 delete “(en banc portion)”
      Page 10 line 6 delete “above language of our en banc”
      Page 10 line 8 change “states” to --holds--